DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3-5, 7-9 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over WO 201605255 to Sekisui, (hereinafter “Sekisui ‘255”).
US PGPub 2017/0306123, which is a US equivalent of the WO Sekisui document is used as the English translation and all reference are made with respect to the US document.
The rejection stands as per reasons of record.  
As discussed in the previous office action, Sekisui ‘255 discloses crosslinked polyolefin foams made by crosslinking and foaming a polyolefin resin composition, the polyolefin resin composition comprises a polypropylene resin and an olefin rubber.  See all illustrative example. 
The mass ratio between the polypropylene resin and the olefin rubber  and crosslinking degree of the foams in all illustrative examples fully correspond to the claimed ratio and crosslinking degree.
The polypropylene resin disclosed in illustrative examples is an ethylene-propylene random copolymer and the olefin rubber is an ethylene-a-olefin copolymer rubber.
The 25%o compressive strength or the foams disclosed in all illustrative examples fully correspond to the claimed property. 
	The reference further discloses molded articles obtained from the crosslinked foams (claim 10,  [0092-93]) and laminating a skin/sheet material to the crosslinked foams for applications as in car interior material  is further disclosed  in, for example, [0094-94].
The reference does not address the product of 25% compressive strength (kPa) and tensile strength (MPa) of the crosslinked polyolefin foam at normal temperature  and does not specifically disclose the tensile strength of the foams.
However, since the crosslinked foams disclosed in  Sekisui ‘255 are substantially identical to the foams disclosed in the instant specification, it is reasonable believed that the properties exhibited by the foams of Sekisui inherently exhibit the claimed properties.  This conclusion is further supported by the data presented in the tables of the instant specification that demonstrates that all of the foams comprising the polypropylene resins or other olefin resins in high amounts exhibit the claimed properties. 
The burden is shifted to the applicants to provide factual evidence to the contrary.
Claim Rejections - 35 USC § 103
Claim 1, 3-5, and 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGpub 2007/0082962 to Kusakawa et al., (hereinafter “Kusakawa”).
The rejection stands as per reasons of record.  
As discussed in the previous office action, Kusakawa discloses crosslinked polyolefin foams made by crosslinking and foaming a polyolefin resin composition, the polyolefin resin composition comprises a polypropylene resin and an olefin rubber.  See comparative example 1.
The mass ratio between the polypropylene resin and the olefin rubber  and crosslinking degree of the foams in comparative example 1 fully correspond to the claimed ratio.
The crosslinking degree of the foams in comparative example 1  is 39 % which is sufficiently close to the claimed 40 % to make the claimed degree of crosslinking obvious as per existing case law. 
The olefin rubber disclosed in illustrative examples is an ethylene-a-olefin copolymer rubber.
The polypropylene resin may be  an ethylene-propylene random copolymer and the olefin rubber [0034].
	The reference further discloses molded articles obtained from the crosslinked foams [(0082] illustrative examples). 
 	Applications of foams as in car interior material  is further disclosed  in, for example, [0082].
The reference does not address 25% compressive strength (kPa) and tensile strength (MPa)properties of the foams or the product of 25% compressive strength (kPa) and tensile strength (MPa) of the crosslinked polyolefin foam at normal temperature  and does not specifically disclose the tensile strength of the foams.
However, since the crosslinked foams disclosed in  Kusakawa are substantially identical to the foams disclosed in the instant specification, it is reasonable believed that the properties exhibited by the foams of Sekisui inherently exhibit the claimed properties. 
The burden is shifted to the applicants to provide factual evidence to the contrary.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kusakawa in combination with JP 2012072258 to Sekisui Chem., (hereiafter “Sekisui ‘258”).
The disclosure of Kusakawa is discussed above in detail.
The reference does not disclose molded product having a skin material laminated on and integrated with the crosslinked polyolefin foam.
However applying a skin layer to( obtain integrated product) onto crosslinked polyolefin foams used as interior materials for vehicles is known in the art as evident from, abstract [0022] of Sekisusi ‘258.
Therefore, applying  a skin material to foamed products of Kusakawa would have been obvious since foams of Kusakawa are expressly disclosed for use as vehicle interior materials. 
Claim s 1, 3-5, 7-9 and 11 are is/are rejected under 35 U.S.C. 103 as being unpatentable over JP -2012211215 to t Sekisui Chem., (hereinafter “Sekisui ‘215”). 
(Note the corrected reference number.)
The examiner regrets any inconvenience the cited incorrect reference number may have caused the applicants, however, as evident from the record and applicants arguments, the correct reference was identified and addressed by the applicants.
Sskisui ‘215 discloses crosslinked polyolefin foams made by crosslinking and foaming a polyolefin resin composition, the polyolefin resin composition comprises a polypropylene resin and an olefin rubber.  See comparative examples, foams 4 and 5.
The mass ratio between the polypropylene resin and the olefin rubber  and crosslinking degree of the foams in examples (foams 4 and 5) fully correspond to the claimed ratio.
While the claims do not preclude addition of any non-resin component, such as conductivity imparting agent, illumination of a component along with  its function would have been prima facie obvious as per existing case law and elimination of a conductivity imparting components would have been obvious for foam application in which conductivity is mt important or not desired. . 
The crosslink density is not exemplified by the reference, however in view of the disclosed amounts of crosslinking agents and crosslinking treatment conditions, the crosslinked densities corresponding to the claimed are expected for certain embodiments using high amounts of crosslinking agents and certain crosslinking process (high temperatures,  levels of irradiation) ([0041-44]).
The olefin rubber disclosed in illustrative examples is an ethylene-a-olefin copolymer rubber.
The polypropylene resin may be  an ethylene-propylene random copolymer and the olefin rubber [0034].
	The reference further discloses molded articles obtained from the crosslinked foams [(0082] illustrative examples). 
 	Applications of foams as in car interior material  is further disclosed  in, for example, [0082].
The 25% compressive strength (kPa) of the foams disclosed in examples fully correspond to the claimed property. 
The reference does not address tensile strength (MPa)properties of the foams or the product of 25% compressive strength (kPa) and tensile strength (MPa) of the crosslinked polyolefin foam at normal temperature  and does not specifically disclose the tensile strength of the foams.
However, since the crosslinked foams disclosed in  Sekisui ‘215 are substantially identical to the foams disclosed in the instant specification, it is reasonable believed that the properties exhibited by the foams of Sekisui inherently exhibit the claimed properties. 
The burden is shifted to the applicants to provide factual evidence to the contrary.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sekisui ‘215 in combination with JP 2012072258 to Sekisui Chem., (hereinafter “Sekisui ‘258”).
The rejection stands as per reason of record.
The reference does not disclose molded product having a skin material laminated on and integrated with the crosslinked polyolefin foam.
However applying a skin layer (to obtain integrated product) onto crosslinked polyolefin foams used as interior materials for vehicles is known in the art as evident from, abstract [0022] of Sekisusi ‘258.
Therefore, applying  a skin material to foamed products of Kusakawa would have been obvious since foams of Kusakawa are expressly disclosed for use as vehicle interior materials. 



Response to Arguments
Applicant's arguments filed 4-19-2022 have been fully considered but they are not persuasive. 
With respect to the rejection of claim over Sekisui ‘255 (WO2016/052555) the applicants argue that WO 2016/052555 does not disclose that the polyolefin resin composition has a resin component that consists of either a polypropylene resin and an olefin rubber, or a polypropylene resin, an olefin rubber, and an other resin component, the other resin component being 20 parts by mass or less relative to 100 parts by mass of the polypropylene resin, as required by claim 1.   The applicants state that “the illustrative examples of WO 2016/052555 each comprise the polyolefin resin composition comprising a polypropylene resin and an olefin rubber. Indeed, Table 1 of WO 2016/052555 shows that each of the illustrative examples contains additional components such, as a foaming agent, a crosslinking aid, an antioxidant, etc. See WO 2016/052555, para. [0110] (Table 1). Applicant respectfully submits that such components are excluded from the present claims by virtue of the transitional phrase "consisting of." See claim 1. Therefore, WO 2016/052555 does not teach or suggest the now claimed requirements.”
This argument is not convincing at all.  Moreover, the applicants are in error in interpretation of the  amended claim 1. 
First, the claimed language of  “a resin component that consists of either a polypropylene resin and an olefin rubber, or a polypropylene resin, an olefin rubber, and an other resin component, the other resin component being 20 parts by mass or less relative to 100 parts by mass of the polypropylene resin" only limits the “resin component” and does not preclude the composition from containing any additional non-resin component in the claimed polyolefin resin compositions. The claimed resin compositions and the claimed resin component is not the same thing and the composition is not limited to any additional non-resin component.  
Second,  if, arguendo, the claimed compositions is limited to the resin component only and precludes the presence of component such as argued  foaming agent, a crosslinking aid, the question of enablement arises for the claimed crosslinked polyolefin foam since it is not understood how a foamed and crosslinked polyolefin-based material can be obtained from a composition that precludes the presence of a foaming and crosslinking agents.   Note that ALLof the illustrative embodiments of the instant application contain exactly the same additional components argued by the applicants as excluded from the claimed composition, i.e., a foaming agent, a crosslinking aid, an antioxidant.  It is not seen how the crosslinked foams can be obtained without such components and the applicants have not explained or shown any examples of the compositions that exclude a foaming agent, a crosslinking aid, and an antioxidant and are still foamed to a crosslinked foam.
The applicants further argue that examiner’s reliance on inherency is improper since Sekisui does not teach or suggest the now claimed requirements.  As discussed above, this is not so.  Sekisui discloses compositions that fully satisfy the claimed requirements. Moreover, it is noted that in relying on inherency, the examiner compared the composition disclosed by Sekisui with compositions disclosed in the instant application and concluded that the compositions of Sekisui and the compositions disclosed in the instant application are substantially identical (and in both cases include a foaming agent, a crosslinking aid, an antioxidant), thus exhibiting substantially identical properties.  Once again, the compositions of illustrative examples of the instant application all contain a foaming agent, a crosslinking aid, and an antioxidant, and foams exhibiting the claimed properties is obtains from compositions that necessarily contains foaming agents, crosslinking agents, etc.
Thus, the examiner provided all the necessary technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art. 
The burden  to provide evidence to the contrary was shifted to the applicants, but no evidence were provided. 
With respect to the rejections of claims over Kusakawa, the applicants argue  that Kusakawa does not disclose the claimed limitations of "the crosslinked polyolefin foam has a crosslinking degree of 40% to 65% as a whole....”  As discussed above, the expressly discloses crosslinking degree of 39 % makes the claimed 40 % obvious.  See Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  
The applicants argue that it is improper to rely on the comparative example 1 of Kusagawa since the reference teaches away from such embodiments.  The examiner disagrees. It has been long established by the case law that  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038,1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non preferred embodiments. Merck & Co.v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843(Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also> Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319,1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005)(referencedisclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component);< Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. “The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.”).
Kusagawa expressly discloses comparative embodiments that make the claimed invention obvious, even though the reference teaches some inferior properties of such foams  (which does not make the claimed foams any less obvious from such disclosure).
The applicants argue that “the foaming magnification became the low value such as 2.3 and 2.2 in Comparative Examples whereas in Examples of the present invention, the lowest foaming magnification value was 3.1.”
Such results are clearly expected and it is expected that foams with lower degree of crosslinking would expand to a higher degree of expansion as compared to foams which are crosslinked to lower degree of crosslinking.
Once again, just because some of the properties of foams disclosed in comparative examples are different (or do not achieve objectives of the invention disclosed in the prior art reference) from foams of illustrative examples in a given reference does not make the claimed foams any less obvious.   
With respect to the rejections of claims over JP2012-211215 (Sekisui ‘215) the applicants argue that the reference does not teach the claimed invention since the compositions of Sekisui ‘215 contain an additional component, i.e., a conductivity imparting agent (C).
The examiner already addressed the claim interpretation of the amended claim 1, and discussed in detail above that the claim 1 as amended does not preclude the presence of any additional non-rubber components, including conductivity imparting components, which are non-polymeric components, such as carbon black.  The claims language “consisting of” only limits the resin components of the claimed polyolefin resin composition.
In addition, elimination of a component along with its function is prima-facie obvious as per existing case law as discussed above. 
Also as discussed above with respect to the argument regarding rejection of claims over Sekisui ‘255, in assertion of inherency the examiner relied on similarity of compositions disclosed in the instant application and the Sekisui ‘215 reference.   Such assertion is proper as discussed above.   Also note that the instant specification allows for addition of many different additives ([0079] with respect to the PGPub 2021/0284815) as being within the scope of the instant invention, thus implying that such non-polymeric additives do not affect the claimed foam properties. 
The applicants further argue that the examiner improperly relied on comparative example 4 and5 since the Sekisui only discloses comparative example 1-3.  Whole technically it is correct, it is quite obvious from the record and the rejection set forth in the previous office action that the examiner meant “foams 4 and 5” in comparative examples.  This is evident from the discussed components ratios and identification of the examples as comparative.  
The applicants could have requested any clarification of re-issuance of the office action after receiving the office actions, but decided not to address those issues prior to filing instant arguments.  
The invention as claimed, therefore, is still considered to be unpatentable over the teachings of the cited references. 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA S ZEMEL whose telephone number is (571)272-0577. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy P. Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IRINA S ZEMEL/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        
IRINA SOPHIA ZEMEL
Primary Examiner
Art Unit 1765



ISZ